Under the statute, 1 Comp. Laws 1929, §§ 2633-2641 inclusive, authorizing zoning ordinances, it is provided that:
"Such regulations shall be made in accordance with a plan designed to lessen congestion on the public streets, to promote public health, safety and general welfare."
The ordinance at bar contains two conditions of operation within the small local business district:
1. The corner lot must be contiguous to a residence district without intervening street. This excludes the south side of Kercheval avenue between Cadieux and Notre Dame. Any consideration of the statutory public purposes would apply with equal force to the exempted lots as to the others in the district. The exemption is arbitrary, discriminatory, and without basis of general welfare.
2. The width of the side yard varies with the width of the corner lot of record at the time of passage of the ordinance. It is obvious that the public purposes may be worked out reasonably only by the establishment of a definite standard of side yards. The size of the frontage owned by an individual can have no substantial relation to such public purpose.
The conditions of its operation clearly render the ordinance unreasonable, arbitrary, discriminatory against plaintiff, not upon a plan fairly designed to accomplish the statutory purposes, and invalid. The question of constitutionality of the statute is not raised.
The judgment will be reversed, and writ of mandamus issued as prayed, with costs.
NORTH, WIEST, and BUTZEL, JJ., concurred with FEAD, J. *Page 590